Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 15 and 20 are independent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10, 11, 14, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beavin et al., Pub. No.: US 2013/0124500 (Beavin).

Claim 1.	 Beavin teaches:
A database system comprising: a memory to store a predicate-object name cache, the predicate-object name cache containing predicates mapped to respective object names; and at least one processor to: (¶¶ 30-31, 35, 43, 56, a computing device includes indexes in memory for matching predicates in a received table join query to object names/pre-joined tables and utilizing pre-joined tables for processing the query: ¶ 43, “Predicate mapping structure 14 includes information about table identifiers of table join query 3 and a query used to generate pre-joined table 34. Predicate mapping structure 14 further includes information to associate join predicates of each query with the table identifier upon which the predicate operates… predicate mapping structure 14 includes the index of the table identifier upon which each predicate operates… query processing module 6 uses query object 16 and pre-joined table object 22 to determine whether the one or more join predicates included in table join query 3 matches the one or more join predicates included in the query used to generate pre-joined table 34… when the join predicates and sequence of join predicates of each query match, pre-joined table 34 is usable to service table join query 3”)
receive a query containing a given predicate; (¶¶ 20-21, a table join query comprising outer/inner join predicate is received)
determining whether the given predicate is present in the predicate-object name cache; and (¶¶ 20-21, 30-31, 35, 43, 56, 84, the process of matching as explained above determines whether outer/inner join in the query is matched with a pre-joined table: ¶ 20, “the computing device determines that a pre-joined table is usable to service the query (e.g., including the outer join command) when the table identifiers and associated predicates of the query and pre joined tables match”; ¶ 84 “Query processing module 6 uses table mapping structure 12 and predicate mapping structure 14 to determine whether a received table join query may be serviced by a pre-joined table”)
identify, based on accessing an entry of the predicate-object name cache, one or more object names indicated by the entry as being relevant for the given predicate, (¶¶ 20-21, 30-31, 35, 43, 56, 84, the entry is determined to be relevant by matching process: ¶ 20, “the computing device determines that a pre-joined table is usable to service the query (e.g., including the outer join command) when the table identifiers and associated predicates of the query and pre joined tables match”; ¶ 84 “Query processing module 6 uses table mapping structure 12 and predicate mapping structure 14 to determine whether a received table join query may be serviced by a pre-joined table”)
retrieve one or more objects identified by the one or more object names from a remote data store; and (¶¶  23, 51-52, 85, an identified pre-joined table is retrieved/utilized for processing the query; ¶ 26, database 28 is a remote data store)
process the query with respect to data records of the one or more objects retrieved from the remote data store. (¶¶ 23, 51-52, 85, the query is processed by utilizing/retrieving pre-joined tables)

Claim 15.	 Beavin teaches:
A non-transitory machine-readable storage medium comprising instructions that upon execution cause a database system to:
store, in a memory, a predicate-object name cache, the predicate-object name cache containing a plurality of key-value pairs, each key-value pair of the plurality of key-value pairs comprising a key comprising a query predicate and a value comprising one or more object names associated with the query predicate; (¶¶ 30-31, 35, 43, 56, a computing device includes indexes in memory for matching predicates in a received table join query to object names/pre-joined tables and utilizing pre-joined tables for processing the query: ¶ 43, “Predicate mapping structure 14 includes information about table identifiers of table join query 3 and a query used to generate pre-joined table 34. Predicate mapping structure 14 further includes information to associate join predicates of each query with the table identifier upon which the predicate operates… predicate mapping structure 14 includes the index of the table identifier upon which each predicate operates… query processing module 6 uses query object 16 and pre-joined table object 22 to determine whether the one or more join predicates included in table join query 3 matches the one or more join predicates included in the query used to generate pre-joined table 34… when the join predicates and sequence of join predicates of each query match, pre-joined table 34 is usable to service table join query 3”)
receive a query containing a given predicate; (¶¶ 20-21, a table join query comprising outer/inner join predicate is received)
determine whether the given predicate is present in the predicate-object name cache; and (¶¶ 20-21, 30-31, 35, 43, 56, 84, the process of matching as explained above determines whether outer/inner join in the query is matched with a pre-joined table: ¶ 20, “the computing device determines that a pre-joined table is usable to service the query (e.g., including the outer join command) when the table identifiers and associated predicates of the query and pre joined tables match”; ¶ 84 “Query processing module 6 uses table mapping structure 12 and predicate mapping structure 14 to determine whether a received table join query may be serviced by a pre-joined table”)
in response to determining that the given predicate is present in the predicate object name cache:
identify, based on accessing an entry of the predicate-object name cache, one or more object names indicated by the entry as being relevant for the given predicate, (¶ 20, “when the table identifiers and associated predicates of the query and pre joined tables match” indicates that the entry is relevant to the given query predicate) 
retrieve one or more objects identified by the one or more object names from a remote data store, and (¶¶ 20-21, 30-31, 35, 43, 56, 84, the entry is determined to be relevant by matching process: ¶ 20, “the computing device determines that a pre-joined table is usable to service the query (e.g., including the outer join command) when the table identifiers and associated predicates of the query and pre joined tables match”; ¶ 84 “Query processing module 6 uses table mapping structure 12 and predicate mapping structure 14 to determine whether a received table join query may be serviced by a pre-joined table”)
process the query with respect to data records of the one or more objects retrieved from the remote data store. (¶¶ 23, 51-52, 85, the query is processed by utilizing/retrieving pre-joined tables)

Claim 20.	 Beavin teaches:
A method of a database system comprising a hardware processor, comprising:
storing, in a memory, a predicate-object name cache, the predicate-object name cache containing a plurality of key-value pairs, each key-value pair of the plurality of key-value pairs comprising a key comprising a query predicate and a value comprising one or more object names associated with the query predicate; (¶¶ 30-31, 35, 43, 56, a computing device includes indexes in memory for matching predicates in a received table join query to object names/pre-joined tables and utilizing pre-joined tables for processing the query: ¶ 43, “Predicate mapping structure 14 includes information about table identifiers of table join query 3 and a query used to generate pre-joined table 34. Predicate mapping structure 14 further includes information to associate join predicates of each query with the table identifier upon which the predicate operates… predicate mapping structure 14 includes the index of the table identifier upon which each predicate operates… query processing module 6 uses query object 16 and pre-joined table object 22 to determine whether the one or more join predicates included in table join query 3 matches the one or more join predicates included in the query used to generate pre-joined table 34… when the join predicates and sequence of join predicates of each query match, pre-joined table 34 is usable to service table join query 3”)
receiving a query containing a given predicate; (¶¶ 20-21, a table join query comprising outer/inner join predicate is received)
determining whether the given predicate is present in the predicate-object name cache; and (¶¶ 20-21, 30-31, 35, 43, 56, 84, the process of matching as explained above determines whether outer/inner join in the query is matched with a pre-joined table: ¶ 20, “the computing device determines that a pre-joined table is usable to service the query (e.g., including the outer join command) when the table identifiers and associated predicates of the query and pre joined tables match”; ¶ 84 “Query processing module 6 uses table mapping structure 12 and predicate mapping structure 14 to determine whether a received table join query may be serviced by a pre-joined table”)
in response to determining that the given predicate is present in the predicate object name cache:
identifying, based on accessing an entry of the predicate-object name cache, one or more object names indicated by the entry as being relevant for the given predicate, (¶¶ 20-21, 30-31, 35, 43, 56, 84, the entry is determined to be relevant by matching process: ¶ 20, “the computing device determines that a pre-joined table is usable to service the query (e.g., including the outer join command) when the table identifiers and associated predicates of the query and pre joined tables match”; ¶ 84 “Query processing module 6 uses table mapping structure 12 and predicate mapping structure 14 to determine whether a received table join query may be serviced by a pre-joined table”)
retrieving one or more objects identified by the one or more object names from a remote data store, and (¶¶  23, 51-52, 85, an identified pre-joined table is retrieved/utilized for processing the query; ¶ 26, database 28 is a remote data store)
processing the query with respect to data records of the one or more objects retrieved from the remote data store. (¶¶ 51, 85, the query is processed by utilizing/retrieving pre-joined tables)

Claim 2.	The database system of claim 1, wherein the predicate-object name cache indicates that a plurality of object names are relevant for the given predicate, and wherein the at least one processor is to retrieve a plurality of objects identified by the plurality of object names from the remote data store. (¶¶  23, 24, 29, 51-52, 85, wherein a plurality of pre-joined tables are matched and utilized/retrieved from database 28 for query processing: an “accelerated query engine may be used to execute rewritten queries that utilize one or more pre-joined tables”; ¶ 29, “Database 28 may include one or more pre joined tables. Such pre-joined tables may represent relations among two or more tables of database 28…Accelerated query engine 8 may include one or more pre-joined tables that are pre joined using one or more base tables of database 28”)

Claim 7.	The database system of claim 1, wherein the predicate-object name cache stores respective object names without storing data of objects identified by the respective object names. (¶ 56, mapping structure is used for mapping predicates to pre-joined tables without storing data of pre-joined tables identified by mapping: “Query processing module 6 uses table mapping structure 12 and predicate mapping structure 14 to determine whether a pre-joined table of database 28 is usable to service table join query 42”; ¶ 29, “Database 28 may include one or more pre joined tables. Such pre-joined tables may represent relations among two or more tables of database 28”)

Claim 10.	The database system of claim 1, wherein the predicate-object name cache comprises key-value pairs, each respective key-value pair of the key-value pairs comprising a key that is a combination of a location in the remote data store and a predicate, and a value that comprises one or more object names. (¶¶ 37-38, 43, wherein, a query predicate, the location of the data in the data store, e.g. certain tables in the data store and a pre-joined table are stored in the table and predicate mapping structure: “Predicate mapping structure 14 includes information about table identifiers of table join query 3 and a query used to generate pre-joined table 34. Predicate mapping structure 14 further includes information to associate join predicates of each query with the table identifier upon which the predicate operates… predicate mapping structure 14 includes the index of the table identifier upon which each predicate operates”)
Claim 18 is rejected under the same rationale as claim 10.

Claim 11.	The database system of claim 1 , wherein the at least one processor is to further:
determine new objects added to the remote data store, the new objects not represented in the predicate-object name cache; (¶ 23, wherein “ a received query may include one or more table identifiers that are not included in a pre-joined table of the database” and ¶ 51, wherein “query processing module 6 submits queries to query engine 10 to utilize base tables, such as when query processing module 6 determines that a received query (e.g., table join query 3) is not serviceable by a pre-joined table” indicates that a new added base table or data is not represented by a pre-joined table)
receive a further query containing the given predicate; (¶ 20, any received query is processed for matching its join predicate with a pre-joined table: “a computing device to service a query that includes one or more outer join commands using pre-joined tables…the computing device associates an outer join ON predicate of the query with a null padding table of the outer join. The computing device matches table identifiers of the query and the pre-joined table, and  pairs common tables. The computing device further matches ON predicates of common tables…the computing device determines that a pre-joined table is usable to service the query (e.g., including the outer join command) when the table identifiers and associated predicates of the query and pre joined tables match”)
identify, based on accessing the predicate-object name cache, the one or more object names indicated by the predicate-object name cache as being relevant for the given predicate; (¶ 20, the entry is determined to be relevant by matching process: “the computing device determines that a pre-joined table is usable to service the query (e.g., including the outer join command) when the table identifiers and associated predicates of the query and pre joined tables match”; ¶ 35, ¶ 56, “Query processing module 6 uses table mapping structure 12 and predicate mapping structure 14 to determine whether a pre-joined table of database 28 is usable to service table join query 42”)
retrieve the one or more objects identified by the one or more object names from the remote data store; (¶¶  23, 52, an identified pre-joined table is retrieved/utilized for processing the query; ¶ 26, database 28 is a remote data store)
retrieve the new objects from the remote data store; and (a base table is retrieved for the portion of the query that cannot be serviced by a pre-joined table: ¶ 51,“query processing module 6 submits queries to query engine 10 to utilize base tables, such as when query processing module 6 determines that a received query (e.g., table join query 3) is not serviceable by a pre-joined table”) 
process the further query with respect to data records of the one or more objects and the new objects. (¶ 24, the query is processed using both base tables and pre-joined tables: “the computing device determines those portions of a received query that are serviceable by a pre joined table, and generates a query such that those portions of that are serviceable by the pre-joined table are executed by the accelerated query engine, and those portions of the received query that are not serviceable by the pre-joined table are executed by a query engine as against one or more base tables”)

Claim 14.	The database system of claim 1, wherein identifying the one or more object names indicated by the predicate-object name cache as being relevant for the given predicate comprises determining that the given predicate is the same as or is a subset of a predicate in the predicate-object name cache. (A match indicates that a given join predict can be processed by a pre-joined tables, e.g., is the same as or is a subset of a predicate in the predicate-object name cache: ¶ 15, “In response to receiving an inner join command (e.g., an inner join of table A and table B), a database system may determine whether a pre-joined table exists that matches the resulting table requested by the inner join command ( e.g., a pre-joined table including the results of an inner join of table A and table B)”; ¶ 32, “when query processing module 6 determines whether a pre-joined table is capable of servicing a table join query, query processing module determines if the table is associated with an inner join command; ¶ 39) 

Claim 19.	The non-transitory machine-readable storage medium of claim 15, wherein the database system comprises a data cache to store data of objects from the remote data store, and wherein the instructions that upon execution cause the database system to:
use the predicate-object name cache to select objects for which data is to be retrieved into the data cache. (¶ 20, a pre-joined table data is selected based on the matching the query predicate and a pre-joined table name)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beavin as applied to claims 1-2 above , in view of BHARADWAJ et al., “Divisible Load Theory: A New Paradigm for Load Scheduling in Distributed Systems” (Bharadwaj).

Claim 3.	Beavin did not specifically teach:
The database system of claim 2, further comprising: a plurality of processing engines, wherein the at least one processor is to distribute the plurality of objects across the plurality of processing engines. 
Bharadwaj teaches:
The database system of claim 2, further comprising: a plurality of processing engines, wherein the at least one processor is to distribute the plurality of objects across the plurality of processing engines. (Bharadwaj, p. 9, sec. 3.1, wherein a processor distributes load to multiple processors)
Beavin, ¶ 50 disclosed “one or more of accelerated query engine 8 and query engine 10 may be processes executing on one or more processors of computing device 4… one or more of accelerated query engine 8 and query engine 10 may be processes executing on a remote device, such as one or more servers (e.g., a database server)” suggests that the utilized/ retrieved pre-joined tables are distributed to multiple processors/accelerated engines for executing the query. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a plurality of processing engines, wherein the at least one processor is to distribute the plurality of objects across the plurality of processing engines because doing so would increase the usability of the query processing in Beavin by efficiently partitioning a load into m fractions to be processed by other processors.

Claim 4.	The database system of claim 3, wherein each respective processing engine of the plurality of processing engines is to apply the given predicate with respect to data records of a respective subset of the plurality of objects distributed to the respective processing engine. (Beavin, ¶ 50, wherein an accelerated query engine processes a subset of base table by using a pre-joined table; and Bharadwaj, p. 9, sec. 3.1, wherein each of the multiple processors processes a fraction of a larger load)

Claim 5.	The database system of claim 3, wherein the at least one processor is to distribute the plurality of objects across the plurality of processing engines as part of load balancing. (Bharadwaj, p. 7, sec. 1, left col., p. 9, sec. 3.1, wherein a processor distributes load to multiple processors “to achieve a balance in the load distribution between processors so that the computation is completed in the shortest possible time”)

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Beavin as applied to claim 1 above, in view of Dykes et al., Pub. No.: US 2008/0168071 (Dykes).

Claim 6.	Beavin did not specifically teach:	
The database system of claim 1 , wherein the at least one processor is to convert the one or more objects into data records according to a format for the database system. 
Dykes teaches wherein the at least one processor is to convert the one or more objects into data records according to a format for the database system. (Dykes, ¶¶  95, 100, wherein data is converted from object format to relational format, “the controller 152 converts the data that was retrieved from the database from the object format into the relational format”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the at least one processor is to convert the one or more objects into data records according to a format for the database system because doing so would increase usability of Beavin by providing for reading data in object format and storing data in relational format as needed or vice versa.

Claims 8, 9, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beavin as applied to claims 1 and 15 above, in view of Keller et al., “A predicate-based caching scheme for client-server database architectures” (Keller).

Claim 8.	Beavin teaches:
The database system of claim 1 , wherein the at least one processor is to further:
receive a further query containing a further predicate; (¶¶ 13, 29, multiple table join queries are received: one query is received: “Table join queries may be used to select information from two or more tables of a database”; “Pre-joined table 34 may be the result of one or more table join queries using any number of tables of database”)
determine that the further predicate is not in the predicate-object name cache; and (¶¶ 97-98, a joint query might not be serviceable from cache “When a predicate associated with the table identifier does not match a predicate associated with the matching table identifier of the pre-joined table”; instead the query is processed using tables in the remote database)
Beavin did not specifically teach:
in response to determining that the further predicate is not in the predicate-object name cache, add an entry comprising the further predicate and corresponding one or more object names relevant for the further predicate to the predicate-object name cache.
Keller teaches:
in response to determining that the further predicate is not in the predicate-object name cache, add an entry comprising the further predicate and corresponding one or more object names relevant for the further predicate to the predicate-object name cache. (Keller, wherein a cache predicate index is updated after a cache miss: p. 36, left col.: “queries executed at the server are used to load the client cache and predicate descriptions derived from these queries are stored at both the client and the server to examine and maintain the contents of the cache”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing in response to determining that the further predicate is not in the predicate-object name cache, add an entry comprising the further predicate and corresponding one or more object names relevant for the further predicate to the predicate-object name cache because doing so would provide for updating the cache appropriately based on the predicate usage)

Claim 9.	The database system of claim 8, wherein the at least one processor is to further:
in response to determining that the further predicate is not in the predicate-object name cache:
retrieve objects from a location of the remote data store, and determine a subset of the retrieved objects associated with data records that satisfy the further predicate, () wherein the entry added to the predicate-object name cache contains object names identifying objects in the subset of the retrieved objects. (Keller, p. 36, left col., p. 44, sec. 5.4, objects/tuples are retrieved from server and client cache and predicate descriptions are updated: “Whenever new tuples are cached, the associated CCD may optionally be augmented with one or more predicates that describe all or a subset of the new tuples”)

Claim 12.	The database system of claim 11, wherein the at least one processor is to further:
register for a cloud notification and automatically maintain locally a list of the new objects added to the remote data store. (Keller, p. 36. left col.; wherein “predicate descriptions of client cache contents are used by the server to notify each client of committed updates that are possibly relevant for its cache” indicates that a client is registered for receiving the notification and the “result of this remote query is optionally added to the client cache, whose description is updated appropriately”)

Claim 13.	The database system of claim 11, wherein the at least one processor is to:
based on the processing of the further query: (Beavin, ¶ 20, any received query is processed for matching its join predicate with a pre-joined table: “a computing device to service a query that includes one or more outer join commands using pre-joined tables…the computing device associates an outer join ON predicate of the query with a null padding table of the outer join. The computing device matches table identifiers of the query and the pre-joined table, and  pairs common tables. The computing device further matches ON predicates of common tables…the computing device determines that a pre-joined table is usable to service the query (e.g., including the outer join command) when the table identifiers and associated predicates of the query and pre joined tables match”)
identify one or more new objects of the new objects that are associated with data records that satisfy the given predicate, and (Keller, p. 36, left col., wherein “If a client determines from its local cache description that a new query is not completely computable locally, then the query (or a part of it) is sent to the server for processing. The result of this remote query is optionally added to the client cache, whose description is updated appropriately” indicates that updating predicate discerptions of a client is based on the new committed update and the new committed update is used for computing a given query completely form the client cache) 
add one or more object names of the one or more new objects to an entry, in the predicate-object name cache, corresponding to the given predicate. (Keller, p. 36, left col., the client cache is updated appropriately)

Claim 16.	The non-transitory machine-readable storage medium of claim 15, wherein the instructions that upon execution cause the database system to:
in response to determining that the given predicate is not present in the predicate-object name cache:
retrieve all objects from a location, in the remote data store, specified in the query, (Beavin, ¶ 24, a portion of the query not serviceable by a pre-joined table is processed using data from base tables)
update the predicate-object name cache based on processing of the objects from the location. (Keller, p. 36, left col., the client predicate description cache is updated appropriately)

Claim 17.	The non-transitory machine-readable storage medium of claim 16, wherein the updating of the predicate-object name cache comprises adding an object name of a given object from the location to an entry, corresponding to the given predicate, of the predicate-object name cache, where the given object contains data records that satisfy the given predicate. (Keller, p. 36, left col., the client predicate description cache is updated appropriately, the update includes data for satisfying a given predicate from client cache)

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Hu et al., Pub. No.: US 2017/0103116:
client application 210 sends a database request that includes a query to a sharding coordinator… the sharding coordinator parses the query in the database request and determines the values of the sharding keys for the query. The sharding coordinator can compare the sharding keys to a routing table to determine the target shard(s) that contain the data necessary to process the query… the sharding coordinator sends the query to each shard identified in step 1504… each of the shard(s) process the query and return the results of processing the query to the sharding coordinator… the sharding coordinator aggregates and filters the results from the shard(s) received in step 1508. Furthermore, the sharding coordinator returns the aggregated results to the client application 210. ¶¶ 136-152.

Vanderpool et al., Pub. No.: US 2018/0260436:
the pre-compiler 110 may parse a SQL query submitted by a user running an application on a mainframe 111 level, and pass the search predicates to the adapter computing system 120. Step 202 builds a cloud database format query based on the search predicates received from the pre-compiler 110. Step 203 transmits the cloud database format query to the cloud based database 113 for data extraction. Step 204 receives the extracted data in JSON format for delivering back to the mainframe 111 or to send to another extended language precompiler. Step 205 responds to the user query by converting the retrieved ASCII data into the EDCDIC format, for displaying/reading by the mainframe 111 COBOL programs. ¶ 33 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159